Citation Nr: 0330514	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  99-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for diabetic retinopathy during the period from January 15, 
1998 to August 7, 2000.

2.  Entitlement to an initial rating in excess of 50 percent 
for diabetic retinopathy during the period since August 8, 
2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran had more than 24 years of active duty service 
ending in October 1979. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 decision by the RO in Columbia, 
South Carolina which, in pertinent part, granted service 
connection and a 10 percent rating for diabetic retinopathy, 
effective January 15, 1998; the veteran appealed for a higher 
rating.  In an August 2000 rating decision, the RO granted a 
50 percent rating for diabetic retinopathy, effective August 
8, 2000.  A Board hearing was initially requested, but by a 
statement dated in October 2002, the veteran withdrew his 
hearing request.  In May 2003, the Board remanded the case to 
the RO for further procedural development.  The case was 
subsequently returned to the Board.

As set forth in the remand portion below, the veteran filed a 
notice of disagreement with the RO's June 2003 denial of 
entitlement to special home adaptation benefits.  However, as 
a statement of the case on this matter has not been issued, 
additional action by the RO is required.  See Manlincon v. 
West, 12 Vet. App. 328 (1999).


REMAND

The Board finds that although additional delay is 
regrettable, further development is necessary prior to 
appellate review.

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In October 2002, the RO attempted to provide the required 
notice with regard to the veteran's claim for "increased 
service connected benefits for partial blindness in one 
eye."  However, the letter only provided information with 
regard to claims for service connection.  The Board finds 
that the veteran has not received the notice prescribed by 
38 U.S.C.A. § 5103(a) (West 2002) and Quartuccio, supra.

Moreover, it appears that there may be additional medical 
records pertaining to the veteran's service-connected 
diabetic retinopathy, as an April 1999 VA outpatient 
treatment record reflects that the veteran is regularly 
followed by the VA eye clinic.  Such records must be 
obtained.  38 U.S.C.A. § 5103A (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  The 
veteran has reported on recent examinations that he underwent 
laser eye surgeries.  Records of this treatment are not part 
of the claims folder.

Finally, with respect to the issue of entitlement to special 
home adaptation benefits, the Board notes that the veteran 
filed a timely notice of disagreement with the RO's June 2003 
denial of entitlement to special home adaptation benefits.  
The RO should promulgate a statement of the case on this 
issue, and provide the veteran and his representative with an 
opportunity to thereafter perfect an appeal of this issue by 
submission of a timely substantive appeal.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2003).  
Manlincon, supra. 

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
his claims for entitlement to a rating 
higher than 10 percent for diabetic 
retinopathy from January 15, 1998 to 
August 7, 2000, and for a rating higher 
than 50 percent for this disorder from 
August 8, 2000.

2.  The should seek records of the 
veteran's laser eye surgery, as well as, 
of his treatment at the eye clinic of the 
Dorn VA Medical Center, Columbia, South 
Carolina since April 1999.

3.  RO should provide the veteran with a 
statement of the case addressing the 
issue of entitlement to special home 
adaptation benefits.  This issue should 
be returned to the Board for further 
consideration only if the veteran 
perfects a timely appeal.

4.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claims for entitlement to a 
rating higher than 10 percent for 
diabetic retinopathy from January 15, 
1998 to August 7, 2000, and for a rating 
higher than 50 percent for this disorder 
from August 8, 2000.  If the claims are 
denied, the veteran should be issued a 
supplemental statement of the case, and 
given time to respond.  

The case should then be returned to the Board for appellate 
review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


